 


 HR 781 ENR: To redesignate Lock and Dam No. 5 of the McClellan-Kerr Arkansas River Navigation System near Redfield, Arkansas, authorized by the Rivers and Harbors Act approved July 24, 1946, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 781 
 
AN ACT 
To redesignate Lock and Dam No. 5 of the McClellan-Kerr Arkansas River Navigation System near Redfield, Arkansas, authorized by the Rivers and Harbors Act approved July 24, 1946, as the Colonel Charles D. Maynard Lock and Dam. 
 
 
1.FindingsCongress finds the following: 
(1)Colonel Charles D. Maynard, who served the Nation with distinction as an engineer officer in World War II and afterwards oversaw the massive buildup of work on the Arkansas River Project in the early 1960s which at the time was the largest civil works project ever undertaken by the Corps of Engineers while concurrently overseeing construction of Greers Ferry and Beaver Dams on the White River. 
(2)Colonel Charles D. Maynard was assigned as district engineer of the Little Rock Engineer District for 3 years during which time he directed planning, design, and construction of 13 locks and dams of the McClellan-Kerr Arkansas River Navigation Project. 
(3)Colonel Charles D. Maynard successfully met the challenging schedules set by Congress and the Administration while coordinating with a host of state and Federal agencies in Arkansas and Oklahoma. 
(4)Colonel Charles D. Maynard served as Chairman and President of the Water Resources Association of America, President of the Arkansas Basin Association, member of the Arkansas Basin Coordinating Committee of the Arkansas Basin Development Association. 
(5)Colonel Charles D. Maynard actively promoted development of waterborne transportation in Arkansas and was appointed by 3 governors to serve on the Arkansas Waterways Commission for 21 years. 
(6)Colonel Charles D. Maynard provided Congressional testimony in support of the McClellan-Kerr Arkansas River Navigation System, Fourche Creek Flood Control Project, and Montgomery Point Lock and Dam on behalf of various Arkansas associations and committees, and was named as a member of the Arkansas River Hall of Fame. 
(7)Colonel Charles D. Maynard, who died on October 22, 2005, served in numerous community and civic roles, including the United States Savings Bond Coordinator for Arkansas for 10 years, Campaign Chairman for the United Way of Pulaski County, Chairman Emeritus of Central Arkansas Radiation Treatment Center, and President of the Little Rock Chamber of Commerce. 
(8)Colonel Charles D. Maynard was a dedicated citizen who served on a number of boards supporting his state and local community including Arkansas Arts Center, the Arkansas Symphony, and the Foundation Board of the University of Arkansas for Medical Sciences. 
2.Lock and dam redesignation 
(a)RedesignationLock and Dam No. 5 of the McClellan-Kerr Arkansas River Navigation System near Redfield, Arkansas, authorized by the Rivers and Harbors Act approved July 24, 1946, shall be known and redesignated as the Colonel Charles D. Maynard Lock and Dam. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in subsection (a) shall be deemed to be a reference to the Colonel Charles D. Maynard Lock and Dam. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
